[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE ELEVENTH CIRCUIT
                                   ________________________           FILED
                                                             U.S. COURT OF APPEALS
                                          No. 10-11312         ELEVENTH CIRCUIT
                                      Non-Argument Calendar        FEB 24, 2011
                                    ________________________        JOHN LEY
                                                                     CLERK
                                 D.C. Docket No. 1:09-cv-01516-RWS

AJIBOLA TAIWO LAOSEBIKAN,

         lllllllllllllllllllll                                        Plaintiff-Appellant,

                                              versus

THE COCA-COLA COMPANY,

lllllllllllllllllllll                                                Defendant-Appellee.

                                    ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                        (February 24, 2011)

Before TJOFLAT, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

         Ajibola Laosebikan appeals the district court’s order dismissing, pursuant to

Federal Rule of Civil Procedure 12(b)(6), his employment discrimination suit and
state tort claims, as well as the court’s orders permanently enjoining him from

filing further suits against Coca-Cola and imposing sanctions against him. The

complaint in the instant case is substantially similar to a previous complaint filed

against Coca-Cola (“Laosebikan I”) that resulted in summary judgment in favor of

Coca-Cola, and which we affirmed on appeal. See Laosebikan v. Coca-Cola Co.,

167 F. App’x 758 (11th Cir. 2006).

      On appeal in the present case, (“Laosebikan II”), Laosebikan does not

expressly challenge the dismissal of his complaint, but he argues that the court

abused its discretion by imposing sanctions against him because his claims had

merit and he did not pursue his complaint in bad faith. He also asserts that the

court should have imposed sanctions against Coca-Cola because the company was

engaged in fraud and attempted to harm him. Laosebikan next argues that the

judges involved in his case at the district court should have recused themselves

because they were biased; he argues they were aware of a “bribe” to a former law

clerk in the form of an employment offer with Coca-Cola’s counsel during

Laosebikan I. Finally, he contends that the court abused its discretion by

permanently enjoining him from filing prospective claims against Coca-Cola

without first obtaining leave from the court.




                                          2
      Upon review of the record, and consideration of the parties’ briefs, we

dismiss in part and affirm in part.



                                         I.

      Although not raised by either party, we are obligated to review our

jurisdiction over the appeal sua sponte. See Thomas v. Crosby, 371 F.3d 782, 801

(11th Cir. 2004). We examine two separate jurisdictional issues in this case. First,

in general, we only have jurisdiction to review those judgments, orders, or

portions thereof that are specified in an appellant’s notice of appeal. See Fed. R.

App. P. 3(c)(1)(B) (the notice of appeal must “designate the judgment, order, or

part thereof being appealed”); Osterneck v. E.T. Barwick Indus., Inc., 825 F.2d

1521, 1528 (11th Cir. 1987). Second, an order imposing sanctions is not

reviewable on appeal until the award is reduced to a sum certain. Santini v.

Cleveland Clinic Fla., 232 F.3d 823, 825 n.1 (11th Cir. 2000).

      In this appeal, we lack jurisdiction to review (1) any claim regarding the

dismissal of Laosebikan’s complaint, and (2) the order imposing sanctions against

him. Laosebikan’s notice of appeal specifically referenced district court orders

that he was challenging but omitted the order dismissing his complaint, thereby

negating any inference that he intended to appeal the dismissal of his complaint.

                                          3
See Osterneck, 825 F.2d at 1529 (“[W]here some portions of a judgment and some

orders are expressly made a part of the appeal, we must infer that the appellant did

not intend to appeal other unmentioned orders or judgments.”) (citations omitted).

Second, when he filed his notice of appeal, the court had not yet reduced the

sanctions order to a specific sum. Laosebikan did not subsequently file a new

notice of appeal or amend his filed notice. Consequently, the sanctions order that

he appealed from was not a final order, and, as a result, we lack jurisdiction to

review it. Accordingly, we dismiss his appeal as to these issues.

                                           II.

      Although we lack jurisdiction to review the district court’s grant of

sanctions against Laosebikan, we do have jurisdiction to review Laosebikan’s

claim that the court erred by refusing to impose sanctions against Coca-Cola.

      We review a district court’s Rule 11 determination for an abuse of

discretion. McGregor v. Bd. of Comm’rs, 956 F.2d 1017, 1022 (11th Cir. 1992).

Rule 11 requires district courts to impose “appropriate sanctions,” after notice and

a reasonable opportunity to respond, where a party submits a pleading to the court

that (1) has no reasonable factual basis; (2) is not legally tenable; or (3) is

submitted in bad faith or for an improper purpose. See Fed. R. Civ. P. 11(b);

Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1294 (11th Cir. 2002).

                                           4
      Here, Coca-Cola did not file a baseless defense or file any pleadings or

motions with an improper purpose. Rather, it properly asserted that Laosebikan

was precluded from relitigating his present complaint by res judicata.

Consequently, the court did not abuse its discretion in denying Laosebikan’s

motion for sanctions against Coca-Cola.

                                         III.

      We review a judge’s decision not to recuse himself under 28 U.S.C. § 455

for an abuse of discretion. United States v. Bailey, 175 F.3d 966, 968 (11th Cir.

1999) (per curiam). Under § 455, “a judge is under an affirmative, self-enforcing

obligation to recuse himself sua sponte whenever the proper grounds exist.”

United States v. Kelly, 888 F.2d 732, 744 (11th Cir. 1989). Section 455(a)

instructs a federal judge to disqualify himself if “his impartiality might be

reasonably questioned.” We have held that a “law clerk’s acceptance of future

employment with a law firm would [not] cause a reasonable person to doubt the

judge’s impartiality so long as the clerk refrains from participating in cases

involving the firm in question.” Hunt v. Am. Bank & Trust Co. of Baton Rouge,

La., 783 F.2d 1011, 1016 (11th Cir. 1986) (per curiam).

      In his appeal, Laosebikan relies solely on the magistrate’s law clerk’s

acceptance of future employment with Coca-Cola’s counsel during Laosebikan I

                                          5
to support his argument that the magistrate was biased. This fact does not cast a

doubt on the court’s impartiality because the clerk was removed from participating

any further in Laosebikan’s matters once she accepted the offer. Consequently,

the judges in Laosebikan I and II did not abuse their discretion by not recusing

themselves.

                                          IV.

      We review a district court’s decision to grant an injunction—including an

injunction under the All Writs Act, 28 U.S.C. § 1651(a)—and the scope of the

injunction for an abuse of discretion. Klay v. United Healthgroup, Inc., 376 F.3d

1092, 1096 (11th Cir. 2004) (grant of injunction) (citation omitted); CBS Broad.,

Inc. v. EchoStar Commc’ns Corp., 450 F.3d 505, 518 n.25 (11th Cir. 2006) (scope

of injunction) (citation omitted). A district court may grant injunctive relief only if

the moving party shows that: (1) it has a substantial likelihood of success on the

merits; (2) irreparable injury will be suffered unless the injunction issues; (3) the

threatened injury to the movant outweighs whatever damage the proposed

injunction may cause the opposing party; and (4) if issued, the injunction would

not be adverse to the public interest. Siegel v. Lepore, 234 F.3d 1163, 1176 (11th

Cir. 2000) (en banc) (per curiam) (citation omitted).




                                           6
      “Federal courts have both the inherent power and the constitutional

obligation to protect their jurisdiction from conduct which impairs their ability to

carry out Article III functions.” Procup v. Strickland, 792 F.2d 1069, 1073 (11th

Cir. 1986) (en banc) (per curiam). The All Writs Act allows courts “to safeguard

not only ongoing proceedings, but potential future proceedings, as well as

already-issued orders and judgments.” Klay, 376 F.3d at 1099 (quoting 28 U.S.C.

§ 1651(a)) (footnotes and citation omitted). This includes the power to enjoin

litigants who are abusing the court system by harassing their opponents. Harrelson

v. United States, 613 F.2d 114, 116 (5th Cir. 1980). A vexatious litigant does not

have a First Amendment right to abuse the judicial processes with “baseless

filings in order to harass someone to the point of distraction or capitulation.”

Riccard, 307 F.3d at 1298 (noting that requiring vexatious litigants to obtain leave

of court before filing any further complaints does not violate the First Amendment

(citing Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987))).

      Here, the court did not abuse its discretion by issuing a permanent

injunction to keep Laosebikan from filing any future complaints against

Coca-Cola without court approval. First, because res judicata barred Laosebikan

from raising the present complaint, Coca-Cola showed a substantial likelihood of

success on the merits. Second, Coca-Cola demonstrated that it would suffer

                                          7
irreparable harm by having to defend itself against a vexatious litigant who

repeatedly asserted baseless allegations of fraud and criminal conduct against it.

Third, Laosebikan would not be harmed as a result of the injunction and was not

foreclosed from accessing the court because the order only required him to first

submit any prospective complaint to the court for screening before it was filed.

Lastly, contrary to Laosebikan’s assertions, because his case did not concern a

“labor dispute” within the meaning of 29 U.S.C. § 113, the Norris-LaGuardia Act

provisions dealing with permanent injunction are not applicable to this case. See

Bhd. of R.R.Trainmen v. Chi. River & Ind. R.R. Co., 353 U.S. 30, 40, 77 S.Ct.

635, 640, 1 L.Ed.2d 622 (1957) (stating that the “Norris-LaGuardia Act . . . was

designed primarily to protect working men in the exercise of organized, economic

power, which is vital to collective bargaining”). Therefore, the court did not abuse

its discretion. Accordingly, we dismiss in part and affirm in part.

      DISMISSED IN PART, AFFIRMED IN PART.




                                          8